UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2258


ANN R. RUPLI,

                Plaintiff - Appellant,

          v.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:11-
cv-00287-RWT)


Submitted:   January 24, 2013             Decided:   February 8, 2013


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerard Paul Uehlinger, Towson, Maryland, for Appellant. John E.
Lucian, Jonathan Scott Goldman, Philadelphia, Pennsylvania, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ann   R.   Rupli   appeals     the   district     court’s    order

dismissing her action asserting quiet title and fraud claims

against Mortgage Electronic Registration Systems, Inc. (“MERS”),

which MERS had removed to federal court on diversity grounds.

Having thoroughly reviewed the record, the parties’ contentions,

and   the   applicable   law,   we   find   no    reversible   error     in   the

dismissal of Rupli’s action.         In particular, we conclude, first,

that Anderson v. Burson, 35 A.3d 452 (Md. 2011), supports the

outcome reached by the district court on Rupli’s quiet title

claim, and second, that the district court correctly found that

Rupli failed to supply the requisite specificity to permit her

fraud claim against MERS to proceed.

             Accordingly, we affirm the judgment of the district

court.      Because the facts and legal contentions are adequately

presented in the materials before the court, we grant Rupli’s

motion to submit the appeal for decision on the briefs.                        We

further deny as moot her earlier filed motion to continue oral

argument.

                                                                       AFFIRMED




                                      2